Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 17, 2018

                                     No. 04-18-00340-CV

                IN THE MATTER OF THE GARCIA MARITAL TRUST,
                                  Appellant

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2017-CVK-002555-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                       ORDER
        Appellant’s brief was due to be filed by August 6, 2018. Neither the brief nor a motion
for extension of time have been filed. It is therefore ORDERED that appellant show cause in
writing within ten days from the date of this order why this appeal should not be dismissed for
want of prosecution. TEX. R. APP. P. 38.8(a).



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court